In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Kohn, J.), entered February 5, 1996, which denied the petition and granted the respondent’s cross motion to confirm the award.
Ordered that the judgment is affirmed, with costs.
The petitioner contends, inter alia, that the arbitration award must be vacated as it was not rendered in a timely manner. We disagree. Without determining whether the 30-day time limit pursuant to the rules of American Arbitration Association is applicable, and without determining when the hearing was officially closed, we find that the petitioner is not entitled to vacate the award because she has not alleged prejudice and no prejudice is evident on this record (see, CPLR 7507, 7511 [b] [1]; Matter of Bermudez v New York City Tr. Auth., 186 AD2d 738; Matter of Akers v New York City Tr. Auth., 172 AD2d 749; Matter of Rockland Community Coll. Fedn. of Teachers v Board of Trustees, 142 AD2d 732). Ritter, J. P., Pizzuto, Altman and Krausman, JJ., concur.